Name: Decision of the EEA Joint Committee No 16/98 of 6 March 1998 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  technology and technical regulations;  European construction
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/23 DECISION OF THE EEA JOINT COMMITTEE No 16/98 of 6 March 1998 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 97/97 (1); Whereas Commission Decision 97/283/EC of 21 April 1997 on harmonised measurement methods to determine the mass concentration of dioxins and furans in atmospheric emissions in accordance with Article 7(2) of Directive 94/67/EC on the incineration of hazardous waste (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 21b (Council Directive 94/67/EC) in Annex XX to the Agreement: 21c. 397 D 0283: Commission Decision 97/283/EC of 21 April 1997 on harmonised measurement methods to determine the mass concentration of dioxins and furans in atmospheric emissions in accordance with Article 7(2) of Directive 94/67/EC on the incineration of hazardous waste (OJ L 113, 30.4.1997, p. 11). Article 2 The texts of Decision 97/283/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 193, 9.7.1998, p. 53. (2) OJ L 113, 30.4.1997, p. 11.